LIPEZ, Circuit Judge
concurring.
I agree with my colleagues that the focal point of this appeal was the standard of judicial review in our circuit in the wake of Glenn. I also agree with my colleagues that we should remand to the district court so that it can evaluate the impact of Glenn on the merits of Denmark’s case. However, I am concerned that the majority’s general comments about the appropriate scope of discovery post-Glenn reflect a particularly hostile attitude towards such discovery, and suggest that the issue has already been resolved in this circuit. I write separately to emphasize that it has not been resolved.
Although it is true, as the majority says, that “at oral argument ... the parties argued strenuously about the permissible scope of discovery, post-Gtefm, in ERISA cases,” that issue was raised sua sponte by members of the panel, not the parties. The scope of discovery post-Glenn was never part of this appeal. It was not briefed by the parties. They did not seek guidance on the issue. Instead, it is the majority that is eager to use this case to provide that guidance.
It may be appropriate, in some instances, to venture beyond what is strictly required to decide a particular appeal and provide such guidance. But the resort to dicta in this case is ill-advised for two reasons. First, the issue of the permissible scope of discovery post-Glenn is complex and fact-dependent, Generalizations without context ignore that reality. Second, there are cases on our doorstep from the district courts that will require us to decide these discovery issues as they should be decided — with the benefit of district court analysis and briefing by the parties.
The majority is correct that “Glenn fairly can be read as contemplating some discovery on the issue of whether a structural conflict has morphed into an actual conflict.” The majority’s statement that “in future cases, plan administrators ... can be expected ... to document the procedures used to prevent or mitigate the effect of structural conflicts” is a reasonable inference from Glenn’s observation that the importance of structural conflicts is lessened where the administrator “has taken active steps to reduce potential bias and to promote, accuracy.” 128 S.Ct. at 2351. It is also true, as the majority notes, that in this case “the denial of benefits and the commencement of suit both predated Glenn.” Therefore, on remand, “the district court, in its discretion, may wish to afford the parties a limited opportunity to flesh out the record” with “appropriately circumscribed” discovery.
That general reference to “appropriately circumscribed” discovery is fair enough. The problem arises with the majority’s characterizations of that appropriately circumscribed discovery. The majority says that “any such discovery [on the issue of whether a structural conflict has morphed into an actual conflict] must be allowed sparingly and, if allowed at all, must be narrowly tailored so as to leave the substantive record essentially undisturbed.” The majority adds that
Conflict-oriented discovery will be needed only to the extent that there are gaps in the administrative record. If, say, the plan administrator has failed to detail its procedures, discovery may be appropriate, in the district court’s discretion. Otherwise, discovery normally will be limited to the clarification of ambiguities or to insuring that the docu*12merited procedures have been followed in a particular instance.
These propositions reflect a grudging approach to post-Glenn discovery that may not be justified. They are unnecessary for our decision in this appeal. They have been fashioned without the benefit of district court analysis or briefing by the parties. Under these circumstances, courts “are far more likely ... to fashion defective rules, and to assert misguided propositions, which have not been fully thought through.” Pierre N. Leval, Judging Under the Constitution: Dicta About Dicta, 81 N.Y.U. L.Rev. 1249, 1263 (2006). Accepted uncritically as law, such propositions can skew the decision-making process of the district courts. It is simply impossible to know in this case or in future cases the degree of discovery that may be required to establish “whether a structural conflict has morphed into an actual conflict.” Such discovery might be sparing or more expansive depending upon the preliminary showing made by the plaintiff in a particular case. Decreeing in this case that such discovery must be allowed sparingly, or confined to certain categories, is an unwarranted signal that discovery into the existence of an actual conflict is disfavored.8 The district court here, and our district courts generally, are fully capable of sorting through, in the first instance, the complicated discovery issues raised by Glenn, and they should not feel bound by the hostile attitude towards discovery that is improvidently reflected in dicta in the majority opinion. Those dicta are not binding on the district courts or future panels of this court.

. This case has its own discovery history. Denmark filed a motion in the district court seeking discovery related to the financial relationship between Liberty and its "independent” review agency, NMR — specifically, the amount of money that Liberty had paid NMR, the number of cases Liberty had referred to NMR, and how many of those claims had been granted. The district court granted the motion and ordered Liberty to produce the information Denmark requested. See Denmark v. Liberty Life Assur. Co. of Boston, 481 F.3d 16, 32 (1st Cir.2007). Liberty provided information regarding the amount it had paid NMR between 2001 and 2003 and the number of files it had referred to them during that time period, but refused to stipulate the number of cases in which benefits had been granted on the grounds that such a stipulation would be too burdensome. Id. As a sanction for Liberty's refusal to comply with its discovery order, the district court drew the inference that NMR had not found in favor of a single claimant in all of the Liberty files it had reviewed during the relevant time period. Id. The court then stated that, in light of this inference and to account for the effects of this conflict of interest, it would review the opinion of NMR’s reviewing physician with "more bite.” Id. Liberty protested this sanction in its supplemental briefing. See, e.g., Appellee's Br. on Reh’g at 57-58. Aware of this history, the majority says that the district court is free on remand to abrogate or modify the discovery sanction it previously imposed. I agree. However, exactly how the district court on remand should supplement, if at all, discovery already allowed should be left to the discretion of the district court without the unwarranted signals of the majority.